 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email: david.fischer@fischerlawoffice.com
 6   Attorney for Defendant
 7   DENAE BELAND
 8   DAVID W. DRATMAN
 9   Attorney at Law
     State Bar No. 78764
10   1007 7th Street, Suite 305
11   Sacramento, CA 95814
     Telephone: (916) 443-2000
12   Facsimile: (916) 443-0989
13   Email: dwdratman@aol.com
14   Attorney for Defendant
15   BRIAN BELAND

16
17                       UNITED STATES DISTRICT COURT FOR THE

18                         EASTERN DISTRICT OF CALIFORNIA
19
20   UNITED STATES OF AMERICA,
                                                 CR.S. No. 2:19-cr-0021 WBS
21          Plaintiff,
22                                               SECOND AMENDED
                   v.                            UNOPPOSED MOTION AND ORDER
23                                               TO MODIFY CONDITIONS OF
24   BRIAN BELAND and DENAE BELAND,              RELEASE TO ALLOW FOR TRAVEL

25         Defendants.
26
27         Because the defendants’ travel includes a number of cities within Mexico and
28   they will actually be staying in Cancun versus Cabo San Lucas, this second amended

              AMENDED - UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                           -1-
 1   unopposed motion requests permission to travel to Mexico and to change “Cabo San
 2   Lucas” to “Mexico”. This motion remains unopposed by the government.
 3          The Court previously authorized the defendants to travel Cabo San Lucas for
 4   vacation between July 28, 2021 to August 11, 2021 (ECF Doc 37). Their travel plans
 5   changed slightly, and their requesting to travel between July 24, 2021 and August 7,
 6   2021 instead was granted (ECF Doc 41).
 7          Defendants have been released on their own recognizance with the only travel
 8   restriction being that they surrender their passports to their lawyers.        Defendants
 9   respectfully request permission to travel outside the United States sometime between
10   July 24, 2021, and August 7, 2021, to Mexico to celebrate their wedding anniversary.
11   They own a timeshare and, before COVID, routinely celebrated their anniversary in
12   Mexico. The defendants traveled to Cabo San Lucas to celebrate their anniversary in
13   2019, while released on their own recognizance without any issues. The defendants
14   further request permission to possess their respective passports for up to one week
15   before and after each trip as necessary to facilitate this travel.
16          On January 31, 2019, Brian Beland was indicted for three counts of making and
17   subscribing a false tax return, and both Brian and Denae Beland were indicted for one
18   count of endeavoring to obstruct the due administration of internal revenue laws. They
19   made arrangements to appear in court voluntarily for their initial appearance and they
20   were released on their own recognizance.
21          The defendants request their conditions of release be modified to state: “You may
22   travel to Mexico any time between July 24, 2021, and remain there until any time up to
23   August 7, 2021. You shall return to the Eastern District of California no later than
24   August 7, 2021. You are authorized to possess your U.S. Passports between July 16,
25   2021, and August 13, 2021. You shall return your passports to your attorneys by August
26   13, 2021.”
27          The United States has indicated that it does not oppose this request.
28

               AMENDED - UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                               -2-
 1                                    Respectfully submitted,
 2   Dated: July 13, 2021             /s/ David D. Fischer       /s/ David W. Dratman
                                      DAVID D. FISCHER           DAVID W. DRATMAN
 3
                                      Attorney for Defendant     Attorney for Defendant
 4                                    DENAE BELAND               BRIAN BELAND
 5
 6
     IT IS SO ORDERED
 7
 8
 9
10
     Dated: July 14, 2021
11                                               _____________________________________
12                                               CAROLYN K. DELANEY
                                                 UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

              AMENDED - UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                           -3-
